DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 12/14/2021.
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
In response to the applicant’s argument, that “Bennett’s teaching of “bimorph piezoelectric plate 12” does not suggest to one of ordinary skill a plurality of membranes”, the examiner respectfully disagrees. The examiner respectfully submits that “a membrane” is commonly understood as a thin pliable sheet of material. Furthermore, Bennett explicitly teaches the plurality of piezoelectric plates that can flex concavely up or down. Thus the examiner respectfully submits that Bennett clearly teaches the plurality of membranes. 
In response to the applicant’s assumption, that “Therefore, Bennett teaches each “bimorph piezoelectric plate 12” requires two electrodes in order to have a voltage across the plate 12”, the examiner respectfully disagrees as Bennett does not disclose this detail. Although Bennett teaches the application of voltage to the membrane, Bennett does not disclose any “two electrodes in order to have a voltage across the plate 12”. 
In response to the applicant’s argument, that “Cabuz ‘567 does not teach that: “the plurality of membranes disposed in the single chamber, [are] anchored between the first pair of opposing walls of the body to provide plural compartments within the single chamber,”” the examiner respectfully submits that the teachings of Cabuz was used to illustrate the plurality of containment walls for enclosing the device as taught by Bennett. Since the claims describe “the single chamber” as being defined by a plurality of walls, one of ordinary skill in the art would .
Claim Objections
Claim 18 is objected to because of the following informalities:  Regarding claim 18, the claim appears to depend on itself, so its dependency cannot be determined. Further clarification is respectfully requested.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 19, the phrases “a plurality of membranes each having a single corresponding electrode layer over only a surface thereof” (claim 1); or “a plurality of membranes each having a single correspond electrode layer only over a surface thereof” claim 19) are indefinite because these recitations are ambiguous. These limitations can be interpreted as either (1) there is only one electrode layer for each surface of the membrane; or (2) there is only one electrode layer for each membrane, wherein the electrode layer is over one of the surfaces of the membrane. For examination purposes, these claims will be interpreted according to (1). Further clarification is respectfully requested.
Regarding claim 4, the phrases “a first set of the electrodes on the plurality membranes” and “a second, different set of the electrodes on the plurality membranes” are indefinite because 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al (U.S. Pat. No. 8,841,820) (hereafter Bennett) in view of Cabuz (U.S. Pat. No. 6,889,567) (hereafter Cabuz). 
Regarding claim 1, Bennett teaches a micro pressure sensor comprises: 
a plurality of membranes (i.e., a series of generally parallel space-apart bimorph plates 12’, 26, 40, 42…) (see Fig. 3), the plurality of membranes disposed in the single chamber (see Fig. 2 and 3), anchored between the first pair of opposing walls of the body to provide plural compartments within the single chamber (i.e., the fluid chambers) (see Fig. 3); 
a first set of ports (i.e., first hinge 32 may comprise a first fluid port 33, second hinge may comprise a second fluid port 46, etc.) (see Fig. 3) coupled to a first plurality of the plural compartments (i.e., first set of fluid chambers 14’, 34…) (see Fig. 3), the first set of ports 
a second set of ports for fluid access (i.e., third fluids 48 configured to provide fluid flow communication between the third fluid chamber 28 and the heat exchange fluid source) (see Fig. 3), the second set of ports disposed in an alternating relationship with the first set of ports (see Fig. 3), and with the second set of ports coupled to a second different plurality of the plural compartments (i.e., second set of fluid chambers 16’, 28…) (see Fig. 3), the second set of ports disposed in corresponding portions of the second one of the first pair of opposing walls of the body (see Fig. 3), with the first one of the first pair of walls of the body being a solid portion without any opening in the body (i.e., the corresponding marginal circumferential flexible hinges that oppose the ports) (see Fig. 3); but does not explicitly teach 
a body having a first pair of opposing walls and a second pair of opposing walls that are orthogonal to the first pair of opposing walls that define a single chamber, with the second pair of walls being a solid portion without any opening in the body; and  
a plurality of membranes each having a single corresponding electrode layer over only a surface thereof. 
Regarding the body, Cabuz teaches a body having a first pair of opposing walls (i.e., inlet header 32 and outlet header 34) (see Fig. 1) and a second pair of opposing walls that are orthogonal to the first pair of opposing walls, with the second pair of walls being a solid portion without any opening in the body (i.e., fourth layer 146 and fifth layer 150) (see Fig. 3). In view of the teaching of Cabuz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the headers and the outer protective layers in order to protect the device but reducing its direct exposure to dust and other external contaminant particles.

 Regarding claim 2
Regarding claim 3, Bennett teaches that the first set of ports are inlets and are configured to be coupled to a fluid source at a source pressure (i.e., hot working fluid 18’) (see Fig. 3) and the second set of ports are outlets and are configured to be coupled to a reference pressure (i.e., sources of heat transfer fluid 20’) (see Fig. 3); but does not teach the end caps. However, Cabuz teaches that each end cap of the pair of end caps being solid without any opening (i.e., fourth layer 146 and fifth layer 150) (see Fig. 3). In view of the teaching of Cabuz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the the end caps in order to protect the device but reducing its direct exposure to dust and other external contaminant particles.  
Regarding claim 5, Bennett teaches that each port of the first set of ports and each port in the second set of ports are staggered with respect to a preceding one of the respective first set of ports and second set of ports (see Fig. 3).  
Regarding claim 9, Bennett teaches that a fluid flow at a pressure out of the first set of ports causes a first one of the plural compartments coupled to one of the first ports to compress, and causes at least one compartment adjacent the one of the plural compartments to expand substantially simultaneously for an under-pressure mode where the fluid flow pressure is less than a reference pressure (see Column 4, lines 31-67).  
Regarding claim 10, Bennett teaches that a fluid flow at a pressure into the first set of ports causes a first one of the plural compartments coupled to the one of the first ports to expand, and causes at least one compartment adjacent one of the plural compartments to compress substantially simultaneously for an overpressure mode where the fluid flow pressure is greater than a reference pressure (see Column 4, lines 31-67).
Regarding claim 11, Bennett teaches a micro pressure sensor comprising: 
a first micro pressure sensor module comprising: 
a first body defining a first compartment (i.e., working fluid chamber 14’) (see Fig. 3)and having a single first port defined in a wall of the first body; 

a second micro pressure sensor module arranged in a stack with the first micro pressure sensor module, the second micro pressure sensor module, comprising: 
a second body defining a second compartment (i.e., fluid chamber 28) (see Fig. 3) and having a single second port defined in a wall of the second body (i.e., fluid port 48) (see Fig. 3), which wall opposes the wall having the single first port (see Fig. 3); 
a second membrane attached to a surface of the second body (i.e., bimorph piezoelectric plate 26) (see Fig. 3); and with the second membrane in combination with the first membrane and the first body enclosing the first compartment (see Fig. 3); but does not explicitly teach a single first electrically conductive electrode disposed only on a single major surface of the first membrane
a single second electrically conductive electrode disposed only on a single major surface of the second membrane,.
Regarding the electrodes, Cabuz teaches a single first electrically conductive electrode (i.e., diaphragm electrode 102 is connected to the diaphragm conductive material 88, first layer electrode 100 coupled to first layer conductive surface 80, and second layer electrode 106 is electrically coupled to second layer conductive layer 94) (see Column 4, line 21, to Column 5, line 44; and Fig. 2) disposed only on a single major surface of the first membrane (i.e., similar conducting material as the conducting layers 80 and 94 can be deposited upon the flexible diaphragm 70, including a metallic film such as aluminum formed by printing, plating, sputtering, evaporation, or EB deposition of metal, followed by patterning using dry film resist if needed) (see Column 4, lines 38-28, and Fig. 2); and a single second electrically conductive electrode (i.e., diaphragm electrode 102 is connected to the diaphragm conductive material 88, first layer electrode 100 coupled to first layer conductive surface 80, and second layer electrode 106 is electrically coupled to second layer conductive layer 94) (see Column 4, line 21, to Column 5, 
Regarding claim 12, Bennett teaches a third micro pressure sensor module arranged in the stack with the first micro pressure sensor module and the second micro pressure sensor module, the third micro pressure sensor module comprising: a third body defining a third compartment (i.e., fluid chamber 34) (see Fig. 3) and having a third port defined a wall of the third body (i.e., working fluid port 46) (see Fig. 3); a third membrane attached to surfaces of the third body (i.e., bimorph piezoelectric plate 40) (see Fig. 3); and with the third membrane in combination with the second membrane and the second body enclosing the second compartment (see Fig. 3); but does not explicitly teach a single third electrically conductive electrode disposed only on a single major surface of the third membrane.
Regarding the third electrically conductive electrode, Bennett as modified by Cabuz as disclosed above does not directly or explicitly teach the third electrode. However, Cabuz teaches a single third electrically conductive electrode (i.e., diaphragm electrode 102 is connected to the diaphragm conductive material 88, first layer electrode 100 coupled to first layer conductive surface 80, and second layer electrode 106 is electrically coupled to second layer conductive layer 94) (see Column 4, line 21, to Column 6, line 37; and Fig. 2) disposed 
Regarding claim 13, Bennett teaches that the first and third ports are source ports that are fed by a fluid at a source pressure (i.e., hot working fluid 18’) (see Fig. 3) and the second port is a reference port fed by a fluid at a reference pressure (i.e., sources of heat transfer fluid 20’) (see Fig. 3).  
Regarding claim 14, Bennett teaches that the first port is on a first wall of the first body and remaining walls of the first body are solid walls (see Fig. 3).  
Regarding claim 15, Bennett teaches that the second port is on a first wall of the second body and remaining walls of the second body are solid walls (see Fig. 3).  
Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (U.S. Pat. No. 8,841,820) (hereafter Bennett) in view of Cabuz (U.S. Pat. No. 6,889,567) (hereafter Cabuz) and in further view of Wang et al. (U.S. Pat. No. 7,216,048) (hereafter Wang)
Regarding claim 6, Bennett as modified by Cabuz as disclosed above does not directly or explicitly teach a capacitance measurement circuit that is electrically coupled to the electrode layers on the membranes. However, Wang teaches a capacitance measurement circuit (i.e., 
Regarding claim 7, Bennett as modified by Cabuz and Wang as disclosed above does not directly or explicitly teach a controller that is fed from the capacitance measurement circuit and that converts measured capacitance into a pressure.  
Regarding the controller, Wang teaches a controller that is fed from the capacitance measurement circuit and that converts measured capacitance into a pressure (i.e., control system 120 to apply voltage differential across the electrodes and may include a processor to calculate the unknown differential pressure using the final calibration graph, table, or equation, so that capacitance as a function of differential pressure is measured for a plurality of sample pressure sensors) (see Column 4, line 16, to Column 7, line 30; and Fig. 2). In view of the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a capacitance measurement unit/processor in order to determine the unknown differential pressure at the measured capacitance value, so as to provide calibrated and more accurate measurements. 
 Regarding claim 16, Bennet as modified by Cabuz as disclosed above does not directly or explicitly teach that the micro pressure sensor is coupled to a capacitance measurement circuit. However, Wang teaches a capacitance measurement circuit (i.e., control system 120 to apply voltage differential across the electrodes and may include a processor to calculate the unknown differential pressure using the final calibration graph, table, or equation, .  
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (U.S. Pat. No. 8,841,820) (hereafter Bennett) in view of Cabuz (U.S. Pat. No. 6,889,567) (hereafter Cabuz) and in further view of Bell (U.S. Pat. No. 5,165,281) (hereafter Bell)
Regarding claims 17 and 18, Bennett as modified by Cabuz as disclosed above does not directly or explicitly teach that the first and second membranes and corresponding electrodes are patterned to affect the flexibility of the first and second membranes (claim 17), wherein patterns to affect the flexibility of the first and second membranes include a channel in the membrane material and a meandered conductor as the electrode (claim 18).  
Regarding the patterning, Bell teaches that the first and second membranes and corresponding electrodes are patterned to affect the flexibility of the first and second membranes (claim 17) (i.e., the ceramic diaphragm 26 includes a pressure side concavity 28 defined by an outer shoulder 29, such that the central region of the diaphragm 26 very much more deflectable than the outer shoulder 29, so that the peripheral flange 32 defined outside the outer shoulder 29 has very low deflection under the the high pressures to be encountered) (see Column 3, line 45, to Column 4, line 3), wherein patterns to affect the flexibility of the first and second membranes include a channel in the membrane material (i.e., the ceramic diaphragm 26 .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cabuz (U.S. Pat. No. 6,889,567) (hereafter Cabuz)  in view of Cabuz (U.S. Pat. No. 5,836,750) (hereafter Cabuz ‘750).
Regarding claim 19, Cabuz teaches a micro pressure sensor comprises: 
a body (i.e., pump channel 130) (see Fig. 3) having a plurality of walls (i.e., pump channel 130 is formed of first layer 72, second layer 74, and third layer 144) (see Fig. 2) that define a single chamber (i.e., chamber 60) (see Fig. 3); 
a plurality of membranes (i.e., first diaphragm layer 70 and second diaphragm layer 71) (see Fig. 3) each having a single correspond electrode layer (i.e., diaphragm electrode 102 is connected to the diaphragm conductive material 88, first layer electrode 100 coupled to first layer conductive surface 80, and second layer electrode 106 is electrically coupled to second layer conductive layer 94) (see Column 4, line 21, to Column 5, line 44; and Fig. 2) only over a surface thereof (i.e., similar conducting material as the conducting layers 80 and 94 can be deposited upon the flexible diaphragm 70, including a metallic film such as aluminum formed by printing, plating, sputtering, evaporation, or EB deposition of metal, followed by patterning using 
a set of inlets (i.e., inlet 62) (see Fig. 3) coupled to a first set of the plural compartments, the set of inlets disposed in corresponding portions of a first one of the plurality of walls of the body (see Fig. 3); and 
a set of outlets (i.e., outlet 142) (see Fig. 3) coupled to a second different set of the plural compartments, the set of outlets disposed in corresponding portions of another one of the plurality of walls of the body, with the first one of the plurality of walls of the body; but does not explicitly teach the remaining walls being a solid portion without any opening in the body. 
Regarding the remaining walls being solid without any opening in the body, Cabuz ‘750 teaches that the set of inlets disposed in corresponding portions of a first one of the plurality of walls of the body (i.e., inlet lateral conduits 35 are formed on the left side of the mesopump body 21) (see Fig. 1 and 3), with remaining walls of the plurality of walls of the body being a solid portion without any opening in the body (see Fig. 1 and 3); and that the set of outlets disposed in corresponding portions of another one of the plurality of walls of the body see (i.e., inlet lateral conduits 37 are formed on the right side of the mesopump body 21) (see Fig. 1 and 3), with the first one of the plurality of walls of the body and remaining walls, excluding the another one of the walls, of the plurality of walls of the body being a solid portion without any opening the body (see Fig. 1 and 3). In view of the teaching of Cabuz ‘750, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the mesopump sensor having a lateral inlet on one side of the body and another lateral outlet on the opposing side of the body in order to form a mesopump having a higher electrical-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855